Citation Nr: 9908208
Decision Date: 03/25/99	Archive Date: 06/24/99

DOCKET NO. 96-13 737                 DATE MAR 25, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to service-connection for a cervical disorder.

REPRESENTATION

Appellant represented by: Mississippi Veterans' Action Center

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1970 to November 1974
and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions by the Department of Veterans Affairs
(VA) Regional Office (RO) in Jackson, Mississippi.

The case was previously before the Board in July 1998, when it was
remanded for an examination of the veteran and a medical opinion. 
The requested development has been completed.  The Board now
proceeds with its review of the appeal.

FINDINGS OF FACT

1. The veteran sustained a neck injury while on active service.

2. There is a connection between the veteran's current cervical
spondylosis with central canal stenosis at the C5-C6 and C6-C7
levels and injury in wartime service.

3. The veteran has cervical spondylosis with central canal stenosis
at the C5-C6 and C6-C7 levels as the result injury during wartime
service.

CONCLUSION OF LAW

Cervical spondylosis with central canal stenosis at the C5-C6 and
C6-C7 levels was incurred in active wartime service. 38 U.S.C.A. 
1110, 5107 (West 1991); 38 C.F.R.  3.303 (1998).


2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the denial of service connection for a
neck injury.  The veteran contends that he was injured during
service and that he continues to have problems.

The veteran's claim is "well grounded" within the meaning of 38 U.
S.C.A.  5107(a) (West 1991).  That is, he has presented a claim
which is plausible.  There is evidence of in service cervical
complaints, a current diagnosis and evidence relating the diagnosis
to service.

All relevant facts have been properly developed.  VA has completed
its duty to assist the veteran in the development of his claim. 
See 38 U.S.C.A.  5107(a).  The veteran has not reported that any
other pertinent evidence might be available.  See Epps v. Brown, 9
Vet.  App. 341, 344 (1996).

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A.  1110 (West 1991).

Since service connection is granted for disability resulting from
disease or injury incurred in or aggravated by service, there are
3 elements of evidence, which must be proven to support the claim. 
First, the evidence must show that there is a current disability. 
Second, the evidence must show disease or injury during service. 
Third, the evidence must show a link between the current disability
and the disease or injury in service.  Cf Caluza v. Brown, 7 Vet. 
App. 498 (1995).

I. Evidence

The veteran, while on active duty, complained of neck pain in March
1991. Physical examination showed a stiffneck. The diagnosis was
neckstrain.  A sick slip dated March 27, 1991 confined the veteran
to quarters for 24 hours due to neck pain.  In May 1991 he was seen
in the orthopedic clinic for complaints of neck pain.

3 -

He informed the doctor that he injured his neck doing pull-ups in
March 1991. The diagnosis was mechanical musculoskeletal neck pain.

In January 1992 the veteran was seen for complaints of neck pain. 
The diagnosis was chronic neck pain.  The doctor recommended an X-
ray of the cervical spine.

The February 1992 X-ray showed some anterior wedging of the 5th
cervical vertebral body.  The curvature and alignment on the
lateral film showed no dislocation.  No other abnormalities were
detected.

In March 1992 the veteran was seen for neck pain.  The cervical
spine X-ray was negative.  A full range of motion was demonstrated
upon examination.  The upper extremities were within in normal
limits and deep tendon reflexes were 2+.  The impression was
chronic pain.

At the VA orthopedic examination, dated April 1992, the veteran
complained of neck pain.  He informed the examiner that he injured
his neck while doing sit-ups with his hands placed behind his head
and neck.  Physical examination showed that there was mild
tenderness to palpation in the paracervical region primarily at the
base of his neck on the right.  The examiner noted that right and
left lateral turning of his neck was of 80 degrees; flexion was of
40 degrees and extension was of 35 degrees.  The veteran's reflexes
and sensation were intact in the upper extremities. The impression
was cervical strain by history.

The veteran was seen for chronic neck pain in September 1992. 
Physical examination revealed that deep tendon reflexes were 2+ and
that there was a full range of motion with diffuse tenderness.  The
diagnosis was chronic neck pain.

In April 1993 the veteran was seen for complaints of neck pain.  A
full range of motion with mild tenderness of the paraspinal muscles
was demonstrated.  The upper extremities were grossly intact and
the cervical X-ray was negative.  Deep tendon reflexes were equal
bilaterally.  The impression was chronic neck pain.

- 4 -

The veteran was seen for chronic neck pain in September 1993.  He
reported no numbness and no weakness.  Physical examination
revealed a slight decrease in the range of motion in the neck and
that the upper extremities were within normal limits.  Deep tendon
reflexes were equal bilaterally.  The impression was chronic stable
pain.

In April and May 1994 the veteran complained of chronic neck pain. 
He reported that the pain radiated to his left arm.  Upon physical
examination a full range of motion; and mild tenderness of the
paraspinal muscles was demonstrated.  Deep tendon reflexes were
equal bilaterally.  The impression was chronic neck pain.

X-ray of the veteran's cervical spine in June 1994 showed mild
compression of the anterior aspect of the 5th cervical vertebra but
no prevertebral soft tissue swelling was identified, as would be
expected with an acute injury.  The doctor indicated that this
might have represented an anatomic variant or perhaps an old
fracture that required clinical correlation.  The doctor did not
believe it was due to an acute injury.  He also noted a posterior
neural arch bridge at the 1st cervical vertebra.  The impression
was no acute radiographic abnormality.


In October 1994 the veteran was treated for chronic neck pain.  He
reported that the pain radiated to his left arm.  Magnetic
resonance imaging of the cervical spine was negative.  A full range
of motion with pain was demonstrated; motor and sensory were
grossly in tact.  The impression was chronic pain.

The veteran was treated for complaints of neck pain in April and
May 1995.  He reported that his condition had not changed since his
previous consultation. Physical examination showed a full range of
motion; tenderness in the paraspinal muscles; and that the upper
extremities were grossly in tact.  The impression was chronic pain.

In October 1995 the veteran complained of neck pain.  Physical
examination revealed a full range of motion with tenderness in the
paraspinal muscles.  The upper extremities were within normal
limits.  The impression was chronic pain.

- 5 -

In October 1996 the veteran was seen for chronic neck pain. 
Physical examination revealed that the veteran's deep tendon
reflexes were equal bilaterally.  The impression was stable chronic
pain.

The veteran complained of chronic neck pain in April 1997. 
Physical examination showed a full range of motion with pain; motor
and sensory were within normal limits and deep tendon reflexes were
equal bilaterally.  The impression was chronic pain.

At the VA spine examination, dated August 1998, the veteran
complained of severe neck pain that radiated down his left upper
extremity.  Examination of the cervical spine showed tenderness of
the left trapezium and paraspinal tenderness on the left side.  The
veteran's active range of motion to the left lateral flexion was 30
degrees and to the right was 35 degrees.  His rotation to the left
was 25 degrees and to his right was 35 degrees, extension was 10
degrees and flexion was 20 degrees.  His passive range of motion to
the left lateral flexion was 40 degrees with some pain. Right
lateral flexion was to 40 degrees with some pain.  Left rotation
was to 40 degrees with some pain on the left side.  Right rotation
was to 40 degrees with some pain on the left side.  Extension was
to 20 degrees with discomfort and flexion was to 30 degrees with
discomfort.  Extension was more painful than flexion. Spurling's
sign appeared to be positive on the left side, however that was
questionable.  Spurling's sign to the right side was negative.  The
impression was degenerative disc disease of the cervical spine and
chronic neck pain.

Magnetic resonance imaging of the cervical spine, dated September
1998, showed that all disc space in the cervical region were
consistent with water loss due to degeneration.  Cervical 6-7 disc
space was slightly narrowed with posterior osteophytes.  A bulging
disc with small central protrusions was also noted at that level. 
Hypertrophy of the ligamentum flavum was also noted and was causing
encroachment upon the thecal sac.  Similar, though somewhat less
prominent changes were also noted at the 5th and 6th cervical
vertebral level.  The spinal cord appeared normal at both levels. 
The left neural foramen between the 5th and 6th 

- 6 -

cervical vertebrae demonstrated slight encroachment.  A slight
posterior bulging disc was noted between the 4th and 5th cervical
vertebrae level without herniation. The rest of the disc space
appeared unremarkable.  The impression was cervical spondylosis was
causing a mild degree of central canal stenosis at the C5-C6 and
C6-C7 levels without significant encroachment upon the spinal cord. 
The left neural foramen at the 5th and 6th cervical vertebrae
demonstrated some encroachment.

X-Ray of the cervical spine, dated September 1998, revealed that
the vertebral bodies were intact and in good alignment.  There was
minimal loss in the height of the 5th cervical vertebral body,
which anteriorly could be related to an old trauma. Minimal
degenerative changes were noted in the lower cervical region.  The
6th through 7th cervical vertebral disc space was slightly narrowed
with posterior osteophytes.  Small posterior osteophytes were also
noted at the 5th through 6th cervical vertebral levels.  Changes
were due to mild cervical spondylosis.

II.  Analysis

Service connection may be granted when there is continuity of
symptomatology. 38 C.F.R.  3.303(b) (1998) and where there is a
competent medical opinion which connects the current disability to
injury in service.  See Savage v. Gober, 10 Vet. App. 488 (1997).

There is a medical opinion that the current neck disability is due
to injury in service. In the VA spine examination report, dated
August 1998, the examiner stated that the veteran had some injury
to his cervical spine while in service, which can continue to cause
pain and discomfort in the neck.  The examiner opined that the in-
service cervical injury could eventually develop some arthritic
changes.  In spite of the fact that at times he did not have any
complaints in the beginning years of his neck injury, he still can
have increasing episodes of neck pain.

All of the requirements for service-connection are met.  There is
a current disability, cervical spondylosis with central canal
stenosis at the C5-C6 and C6-C7 levels.

- 7 -

Second, there was an injury during service.  Medical records dated
March 1991, while the veteran was on active duty, indicate that the
he was treated for a neck injury.  Third, there is a link between
the current disability and the disease or injury in service.  The
VA examiner opined that the in-service cervical injury could
eventually develop some arthritic changes.

The evidence shows that: the veteran suffered a neck injury while
on active duty; that he experienced neck pain for years thereafter;
and that the current cervical spondylosis with central canal
stenosis at the C5-C6 and C6-C7 levels was the result of injury
while on active service.  The Board finds that the medical records
establish continuity of symptoms linking the current cervical
disability to the injury in service.  Consequently, there is a
basis for service connection. 38 C.F.R.  3.303(b) (1998).  The
grant of service connection includes the X-ray evidence of
compression of a cervical body and the occasional impressions of
cervical strain.

ORDER

Service connection for cervical spondylosis with central canal
stenosis at the C5-C6 and C6-C7 levels is granted.

H. N. SCHWARTZ
Member, Board of Veterans' Appeals

- 8 -

